UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                                  04/30/2021

NESPRESSO USA, INC.,
                                                    Plaintiff,
                                                                               1:19-cv-4223 (LAP)
                               -against-

WILLIAMS-SONSMA, INC.,

                                                    Defendant.

          -----------------------------------------------------------------X




                     Williams-Sonoma, Inc. (“Williams-Sonoma”) has moved to quash a subpoena for

          documents issued by this Court on December 18, 2020 to Belmoca. The subpoena was

          issued at Nespresso USA, Inc.’s (“Nespresso”) request. William-Sonoma’s motion is

          based on its contention that certain documents sought are privileged and immune from

          disclosure and that other requests are redundant of requests already served on

          Williams-Sonoma. (ECF No. 90)

                     In turn, Nespresso has separately moved to compel certain documents withheld

          by Williams-Sonoma as privileged. (ECF Nos. 156-157)

                     A large portion of the documents at issue in both motions were generated in

          connection with settlement proceedings before this Court.

                     Having spoken with the parties, both motions are resolved in part as follows:


     (1) Nespresso and its affiliates will not seek discovery of communications between
         Williams-Sonoma and Belmoca in connection with settlement proceedings in the
         S.D.N.Y. before Magistrate Judge Parker about possible changes to the capsule shape in
         pursuit of a potential settlement of this litigation and materials created by either
         Belmoca or Williams-Sonoma in connection with such communications;

                                                                     1
(2) Williams-Sonoma will not object or assist Belmoca in objecting to discovery sought by
    Nespresso and its affiliates about Belmoca’s capacity to create alternate capsule shapes
    for its customers or the costs of such an endeavor (that is, outside of the settlement-
    related communications and documents described in bullet one above); and
(3) Williams-Sonoma will inform Belmoca that it has no objection to the discovery of the
    information described in bullet point two above.

   This resolves the pending motions (ECF Nos. 90, 101, 154, 157, 170) to the extent they

   concern the items in bullet one.


   SO ORDERED
   April 30, 2021

                                                       ______________________________
                                                       Katharine H. Parker
                                                       United States Magistrate Judge




                                            2
